DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued on Application No. 14/307466 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	Claims 1, 5-6, 8-19, 22-23, 25-26, 28-34, 36, 38-39 and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the accepted terminal disclaimer filed 01/05/2021 concerning 14/307466 has rendered moot the ODP rejection involving this same co-pending application. As such, the ODP rejection involving co-pending application no. 14/307466 has been withdrawn.  Additionally, the claims were amended to render them commensurate in scope with the data demonstrating unexpected results presented in the declaration received 06/06/2019.  Consequently, claims 1, 5-6, 8-19, 22-23, 25-26, 28-34, 36, 38-39 and 41-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699